Case 2:20-cv-00520-FLA-KS Document 45-2 Filed 12/14/20 Page 1 of 8 Page ID #:390



  1    XAVIER BECERRA
       Attorney General of California
  2    JON S. ALLIN
       Supervising Deputy Attorney General
  3    DAVID C. GOODWIN
       Deputy Attorney General
  4    State Bar No. 283322
        1300 I Street, Suite 125
  5     P.O. Box 944255
        Sacramento, CA 94244-2550
  6     Telephone: (916) 210-7342
        Fax: (916) 324-5205
  7     E-mail: David.Goodwin@doj.ca.gov
       Attorneys for Defendant Gastelo
  8
                           IN THE UNITED STATES DISTRICT COURT
  9
                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
 10
                                    LOS ANGELES DIVISION
 11
 12
 13    ESTATE OF ALEXANDRE                           2:20-cv-0520-FMO-KLS
       TOULOUDJIAN, et al.,
 14                                                DECLARATION OF DAVID C.
                                        Plaintiff, GOODWIN IN SUPPORT OF
 15                                                DEFENDANT GASTELO’S
                     v.                            MOTION TO DISMISS SECOND
 16                                                AMENDED COMPLAINT
 17    CALIFORNIA DEPARTMENT OF
       CORRECTIONS AND
 18    REHABILITATION, et al.,
 19                                  Defendants.
 20
 21         I, DAVID C. GOODWIN, declare:
 22         1.   I am employed by the California Department of Justice as a Deputy
 23    Attorney General. I am licensed to practice before all of the courts of the State of
 24    California, as well as the United States District Court for the Central District of
 25    California.
 26         2.   I represent Defendant Gastelo in this action.
 27         3.   Plaintiffs filed the Second Amended Complaint on November 30, 2020.
 28    (SAC, ECF No. 44.)

                                                 1
Case 2:20-cv-00520-FLA-KS Document 45-2 Filed 12/14/20 Page 2 of 8 Page ID #:391



  1          4.   On December 3, 2020, I emailed Plaintiff’s counsel stating that I
  2    intended to file a motion to dismiss the second amended complaint on Gastelo’s
  3    behalf. I attached a letter to the email containing a summary of the arguments to be
  4    made in the motion to dismiss. They are the same arguments that Gastelo made in
  5    the motion to dismiss the original complaint and the motion to dismiss the first
  6    amended complaint. A true copy of the letter is attached as Exhibit A.
  7          5.   Plaintiff’s counsel did not respond in writing to my letter, but we agreed
  8    to discuss the issues telephonically on December 7, 2020. We held a telephonic
  9    conference on that date for approximately twenty minutes.
 10          6.   First, we discussed Defendant’s position that the first claim (supervisory
 11    liability), second claim (deliberate indifference), and fourth claim (survival action)
 12    fail to state cognizable claims. The arguments were based on Defendant’s prior
 13    motions to dismiss and the letter sent December 3, 2020. Plaintiff’s position is that
 14    the claims are well pleaded and are cognizable. We disagreed on this point.
 15          7.   Second, we discussed Defendant’s position that the third claim (wrongful
 16    death) also fails to state a cognizable claim. The argument was based on
 17    Defendant’s prior motions to dismiss and the letter sent December 3, 2020.
 18    Plaintiff’s position is that the claim is well pleaded. We disagreed on this point.
 19          8.   Third, we discussed Defendant’s position that Gastelo is entitled to
 20    qualified immunity. Again, this argument was based on Defendant’s prior motion
 21    to dismiss and the letter sent December 3, 2020. We further discussed whether a
 22    denial of qualified immunity is grounds for an interlocutory appeal. We disagreed
 23    on these points.
 24    ///
 25    ///
 26    ///
 27
 28
                                                 2
Case 2:20-cv-00520-FLA-KS Document 45-2 Filed 12/14/20 Page 3 of 8 Page ID #:392



  1         9.    The positions of the parties are unchanged for the reasons more
  2    specifically briefed in Defendant’s motion to dismiss the first amended complaint
  3    and could not be resolved informally during the conference.
  4         I declare under penalty of perjury that the foregoing is true and correct.
  5         Executed on December 14, 2020, at Sacramento, California.
  6
  7                                                  /s/ David C. Goodwin
                                                      David C. Goodwin
  8                                                   Deputy Attorney General
  9    SA2020101463
       34637894.docx
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 3
Case 2:20-cv-00520-FLA-KS Document 45-2 Filed 12/14/20 Page 4 of 8 Page ID #:393




                   EXHIBIT A
    Case 2:20-cv-00520-FLA-KS Document 45-2 Filed 12/14/20 Page 5 of 8 Page ID #:394


XAVIER BECERRA                                                                    State of California
Attorney General                                                           DEPARTMENT OF JUSTICE
                                                                                             1300 I STREET, SUITE 125
                                                                                                      P.O. BOX 944255
                                                                                         SACRAMENTO, CA 94244-2550

                                                                                               Public: (916) 445-9555
                                                                                           Telephone: (916) 210-7342
                                                                                            Facsimile: (916) 324-5205
                                                                                   E-Mail: David.Goodwin@doj.ca.gov

                                               December 3, 2020

      Via email only to:
      Kaltman@excololaw.com

      Keith Altman
      The Law Office of Keith Altman
      33228 W 12 Mile Road, Suite 375
      Farmington Hills, MI 48334


      RE:    Estate of Alexandre Touloudjian, et al. v. CDCR, et al.
             U.S. District Court, Central District of California, Case No. 2:20-cv-0520-FMO-KLS

      Dear Mr. Altman:

               Consistent with Local Rule 7-3, and the Court’s order dated November 30, 2020, please
      treat this letter as an effort to meet and confer regarding Defendant Gastelo’s anticipated motion
      to dismiss the second amended complaint (SAC) filed on November 30, 2020. (Order, ECF No.
      43.)

               The factual background in the SAC, as it relates to Gastelo, is identical to that in the
      original complaint and the first amended complaint. There are no new facts connecting Gastelo
      to Decedent’s suicide and there are no new legal theories asserted against her. Gastelo therefore
      intends to move to dismiss the SAC on the basis that it fails to state a claim and because Gastelo
      is entitled to qualified immunity.

      I.    FAILURE TO STATE A SUPERVISORY LIABILITY, DELIBERATE INDIFFERENCE
            CLAIM, OR SURVIVAL ACTION CLAIM

              A prison official violates the Eighth Amendment when (1) the deprivation of a right is
      “objectively, sufficiently serious,” and (2) the prison official has a “sufficiently culpable state of
      mind.” Farmer v. Brennan, 511 U.S. 825, 834 (1994). In prison-conditions cases, that state of
      mind is deliberate indifference to inmate health or safety. Id. at 837. A supervisor cannot be
      held liable “for denying an inmate humane conditions of confinement unless the official knows
      of and disregards an excessive risk to inmate health or safety; the official must both be aware of
      facts from which the inference could be drawn that a substantial risk of serious harm exists, and
      he must also draw the inference.” Wilson v. Seiter, 501 U.S. 294, 302-03 (1991).
Case 2:20-cv-00520-FLA-KS Document 45-2 Filed 12/14/20 Page 6 of 8 Page ID #:395


 December 3, 2020
 Page 2


         A supervisory official may be liable under section 1983 so long as there exists either
 (1) his or her personal involvement in the constitutional deprivation, or (2) a sufficient causal
 connection between the supervisor’s wrongful conduct and the constitutional violation.
 Rodriguez v. Cty. of Los Angeles, 891 F.3d 776, 798 (9th Cir. 2018). The requisite causal
 connection between a supervisor’s wrongful conduct and a constitutional violation for the
 supervisor to be liable under section 1983 can be established by the supervisor’s setting in
 motion a series of acts by others, or by knowingly refusing to terminate a series of acts by others,
 which the supervisor knew or reasonably should have known would cause others to inflict a
 constitutional injury. Id.

         For the first claim (supervisory liability), the SAC alleges that Gastelo “was aware of,
 should have been aware of, and/or had actual knowledge of the pattern and culture of
 unconstitutional behavior and deliberate indifference, including the failure to adequately screen
 and monitor inmates, and the failure to protect inmates from injury, harm, or death by staff,
 employees and/or corrections officers at Defendant California Men’s Colony.” (SAC ¶ 54.) The
 SAC also alleges that Gastelo was deliberately indifferent to this behavior, and developed
 policies and engaged in practices that lead to Decedent’s death. (Id. ¶¶ 55-57.) The SAC further
 alleges that Gastelo failed to properly train and supervise subordinate employees concerning
 adequate screening, adequate monitoring, and maintaining a safe environment. (Id. ¶ 58.) These
 contentions were the same as those made against the dismissed entities and Gastelo in the
 original complaint and against Gastelo in the first amended complaint. (See Compl. at ¶¶ 37-40,
 55-57; see also FAC at ¶¶ 32-36.)

         The SAC fails to state a claim for supervisory liability for two reasons. First, the SAC
 does not allege that Gastelo was personally involved in the events leading up to Decedent’s
 suicide attempt on January 21, 2018. Second, the FAC does not allege any specific facts
 showing that Gastelo set in motion a series of acts by others, or knowingly refused to stop a
 series of acts by others, which Gastelo knew or reasonably should have known would cause
 others to inflict an injury. In fact, the SAC fails to allege any specific facts connecting Gastelo to
 the events surrounding Decedent’s suicide attempt whatsoever. The only specific fact alleged is
 that Gastelo was the Warden at the relevant time. The SAC’s allegations in the first claim
 consist only of the type of conclusory assertions which are insufficient to state a claim. See
 Ashcroft v. Iqbal, 556 U.S. 662, 680-81 (2009); Hydrick v. Hunter, 669 F.3d 937, 941-42 (9th
 Cir. 2012).

          For the second claim (deliberate indifference), the SAC alleges that Gastelo was aware
 that Decedent suffered from serious mental illness, had previously attempted suicide, was at risk
 for further self-injurious behavior, and needed specific monitoring and protection. (FAC ¶¶ 65-
 66.) The SAC further alleges that Gastelo was aware that Decedent needed immediate medical
 care, failed to summons medical care, and failed to protect Decedent from intentional self-harm.
 (Id. at ¶¶ 67-70.) This was done with deliberate indifference to Decedent’s psychological needs,
 and violated the Eighth and Fourteenth Amendments. (Id. at ¶¶ 74-75.)
Case 2:20-cv-00520-FLA-KS Document 45-2 Filed 12/14/20 Page 7 of 8 Page ID #:396


 December 3, 2020
 Page 3


          The SAC fails to state a claim for general deliberate indifference for similar reasons as
 the first claim. There are no specific facts showing that Gastelo—the Warden—was aware of
 any objectively serious risk and disregarded that risk. Even if she did know about Decedent, the
 allegations show that after Decedent’s first attempted suicide, he was re-housed in the mental
 health unit, examined, diagnosed with schizophrenia, prescribed medications, and placed on
 “apnea protocols.” (Id. ¶¶ 30-32, 34-37) On the date of his death, Decedent refused to take his
 prescribed medication risperidone. (Id. ¶ 39.) Yet he was in a single-person cell and was
 reportedly last under direct observation at most fifteen minutes before his suicide attempt. (Id. at
 ¶¶ 40, 42-43.)

         The SAC further alleges that Decedent was prescribed a safety smock, a safety mattress,
 a safety blanket, and tooth powder on January 11, 2018. (SAC ¶ 32.) Additionally, shortly
 before Decedent’s death, the orders for the safety smock, safety mattress, and safety blanket
 were cancelled. (SAC ¶ 33.) However, there are no allegations connecting this change in
 Decedent’s cell accommodations to the attempted suffocation from food items, nor are there any
 allegations connecting these changes to Gastelo.

         There are no facts showing that Gastelo was subjectively aware of any acute risk and
 deliberately ignored the risk. Furthermore, in light of the fact that Gastelo is lumped into the
 claim with eighteen other individuals, there also are no allegations explaining the scope or extent
 of each Defendant’s role, relative to the others. Finally, there are no facts connecting any
 specific suicide-prevention policies to Gastelo.

         Additionally, to challenge official conduct on substantive due process grounds under the
 Fourteenth Amendment, a plaintiff must show that the defendant’s conduct was “so egregious, so
 outrageous, that it may fairly be said to shock the contemporary conscience.” Cty. of
 Sacramento v. Lewis, 523 U.S. 833, 847 n.8 (1998). However, the deliberate indifference
 standard under the Eighth Amendment requires that “a person . . . ‘consciously disregard[d]’ a
 substantial risk of serious harm.” Farmer, 511 U.S. at 839. As discussed above, there are no
 specific facts that Gastelo acted with deliberate indifference. To the extent the second claim
 relied on the Fourteenth Amendment then it must also fail. The fourth claim (survival action) is
 further based on the same deliberate indifference theory, and therefore must also fail.
 Accordingly, the SAC’s first, second, and fourth claims are legally insufficient.

 II.   FAILURE TO STATE A CLAIM FOR WRONGFUL DEATH UNDER 42 U.S.C. § 1983

         The third claim purports to be for wrongful death under 42 U.S.C. § 1983. However, 42
 U.S.C. § 1983 is not a source of substantive rights, and merely provides a method for vindicating
 specific constitutional rights. Albright v. Oliver, 510 U.S. 266, 271 (1994). The first step in any
 claim brought under section 1983 is to identify the specific constitutional provision allegedly
 violated. Id.

       The third claim states that “Under the U.S. Constitution, because Defendants knew about
 Touloudjian’s mental health and prior suicide attempts, Defendants were required to protect
Case 2:20-cv-00520-FLA-KS Document 45-2 Filed 12/14/20 Page 8 of 8 Page ID #:397


 December 3, 2020
 Page 4


 Touloudjian from self-harm.” (SAC ¶ 82.) Further, that “Defendants failed to protect
 Touloudjian with deliberate indifference to his constitutional rights and this violation resulting in
 Touloudjian’s death.” (Id. ¶ 83.)

         In addition to failing to identify the specific constitutional provision that was violated, the
 SAC conflates federal survival claims, which are brought on behalf of a decedent or his estate,
 with wrongful death claims, which are brought on behalf of the decedent’s heirs for their own
 injuries. J.K.J. v. City of San Diego, 2020 WL 738178, at *2-3 (S.D. Cal. 2020). Wrongful
 death claims are appropriately brought under state law and are not cognizable under section
 1983. Id. at *4. Furthermore, “wrongful death actions by a surviving relative cannot be brought
 under section 1983, as constitutional rights cannot be vicariously asserted.” Hernandez-Cortina
 v. Cty. of Riverside, 2019 WL 403957, at *3 (C.D. Cal. 2019). The third claim for wrongful
 death therefore fails to state a claim.

 III.   GASTELO IS ENTITLED TO QUALIFIED IMMUNITY

       Gastelo is entitled to qualified immunity as to each of the federal claims for the same
 reasons that are more thoroughly briefed in the motion to dismiss the original complaint and the
 motion to dismiss the first amended complaint. As discussed above, the SAC fails to state a
 cognizable claim. Additionally, the state of law regarding prison suicide prevention policies was
 unsettled at the time of Decedent’s death. The SAC does not allege any new facts that were not
 already pleaded in the original complaint regarding Gastelo’s involvement in Decedent’s suicide.
 Accordingly, Gastelo will reassert that she is entitled to qualified immunity.

      Please let me know in advance of our telephone conversation the basis of, and legal
 authority for, any disagreement you may have with my analysis of the claims asserted in the
 SAC. Thank you.

                                                Sincerely,

                                                /s/ David C. Goodwin

                                                DAVID C. GOODWIN
                                                Deputy Attorney General

                                        For     XAVIER BECERRA
                                                Attorney General
 SA2020101463
 34625026.docx
